Citation Nr: 1139230	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  11-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to service connection for diabetes mellitus, type II. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for peripheral neuropathy, right upper extremity. 

5.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

6.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

7.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

8.  Entitlement to service connection for lymphoma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from October 1955 to November 1957, including one year and nearly five months of foreign and/or sea service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and December 2010 rating decisions of the RO in Atlanta, Georgia. 

As an initial matter, the Board notes that in correspondence dated in September 2010, the Veteran withdrew his appeal regarding a claim of service connection of lymphoid leukemia, prior to perfecting his appeal.  In the same correspondence, the Veteran referenced his recently-filed claim for service connection for lymphoma and indicated that he was more concerned with the lymphoma claim than service connection for lymphoid leukemia.  Subsequently, the Veteran's claim for service connection of lymphoma was denied in December 2010.  The Veteran did not file a written notice of disagreement for the issue of service connection for lymphoma; however, at his February 2011 hearing before the Decision Review Officer, the Veteran's representative indicated his intention to appeal the issue of service connection for his lymph node lymphoma.  Following the hearing, the RO acted as if a written NOD had been filed.  Moreover, the Board finds that reducing the hearing transcript to writing satisfied the written NOD requirement stated in 38 C.F.R. § 20.200 (2011).  The May 2011 statement of the case was issued and included the issue of service connection for lymphoma.  The Veteran submitted a timely substantive appeal Form 9, including his intention to perfect an appeal for service connection of lymphoma.  Based on the foregoing, the Board will proceed as follows regarding the claim for service connection of lymphoma. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A review of the claims file reveals that the Veteran's service treatment records are unavailable and appeared to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In May 2010, the RO made a determination that the service treatment records were unavailable.  With regard to its increased duty to assist in cases where government-held documents have been destroyed, the RO documented that it sent the Veteran a NA Form 13055 in February 2010 and April 2010, to complete for reconstruction of the medical record.  In May 2010, the RO documented that the Veteran had not responded to the NA Form 13055.  Subsequently, in a notice of disagreement received from the Veteran in June 2010, the Veteran indicated that he had not received the NA Form 13055 and requested "please send the NA Form 10355 soon."  There is no indication in the record that another attempt was made to send the NA Form 13055 to the Veteran.  Such an attempt should be made.  The Board emphasizes VA's heightened duty to assist in cases where documents were destroyed in the 1973 fire. 

Additionally, when the RO initially requested the Veteran's service treatment records, the RO received a response that his records were fire-related and that there were no service treatment records (STRs) or surgeon general extracts.  If the Veteran was treated and the RO could supply the necessary information, the RO was instructed to use the "M05."  There is no indication that a search using "M05" was performed.  Under the circumstances of this case, the Board believes that further efforts to obtain the requested records could prove fruitful.  VA is required to obtain relevant records held by any Federal department or agency that the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include service treatment records.  38 C.F.R. § 3.159(c)(2) (2011).  Thus, a remand is required to perform additional searches to attempt to secure these records. If no records are available, a negative reply to that effect is required.

Next, the Veteran claims that all of his disorders are related to herbicide exposure while serving in Korea.  His DD-214 indicates that he had a year and nearly five months of foreign and/or sea service but does not list a location for that service.  Since no development has been done as to the Veteran's potential exposure to herbicides as a result of his foreign and/or sea service, the Board must remand this appeal for further development.

The Veteran's service personnel records have not been associated with the file.  As noted above, documentation in the file indicates that only the service treatment records have been confirmed to have been lost in the 1973 fire, not service personnel records.  His personnel records must be requested.  If they were also lost in the fire, such should be documented in the file.  


Upon receipt of the Veteran's service personnel records, a request should be sent to Compensation and Pension Service for a review of the Department of Defense's inventory of herbicide operations to determine whether the Veteran would have been exposed to herbicides.  If such request yields a negative result, then a request to U.S. Army and Joint Services Records Research Center (JSRRC) should be made to attempt to verify the claimed exposure by taking into account the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by the Veteran's service records.  See M21-1MR, Part IV, Subpart ii, 2.C.10.o.

All attempts to obtain the information noted above and the responses to inquiries should be associated with the claims file. 

Lastly, it appears that the Veteran was treated at the VA medical center prior to the earliest dated records in the file.  The earliest record on file is dated in April 2009 but contains a reference to lab studies dated in January 2009.  Similarly, a July 2009 VA outpatient treatment record noted that the Veteran entered a study related to his chronic lymphocytic leukemia in June 2005.  Further, at his February 2011 hearing before the DRO, the Veteran indicated that all of his diagnoses were established at the VA medical center.  See Transcript p. 3.  In order to ensure that all of the Veteran's VA current treatment records are of record, obtain any outstanding VA outpatient treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain VA outpatient treatment records from the VA medical center in Atlanta, Georgia for the period prior to April 2009, including records related to the ACCORD Study, as well as the period from March 2010 to the present.  Any negative response should be noted. 

2.  Provide the Veteran a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) to complete and return to the AMC.  Upon receipt of the completed NA Form 13055, a PIES search using M05 must be done.  Any negative response should be noted.  

If, after making reasonable efforts, the AMC cannot locate such records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile. The AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

3.  Next, contact the NPRC and any other appropriate federal facility, to request a complete copy of the Veteran's Official Military Personnel File (OMPF). 

If, after making reasonable efforts, the AMC cannot locate such records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile. The AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.  

4.  Upon receipt of the Veteran's personnel records, determine where the Veteran served for his foreign and/or sea service.  Send a request to Compensation and Pension Service for a review of the Department of Defense's inventory of herbicide operations to determine whether the Veteran would have been exposed to herbicides.  If such request yields a negative result, then a request to JSRRC should be made to attempt to verify whether herbicides were used in the location, and at the time, where and when the Veteran was assigned to foreign and/or sea service.

All attempts to obtain such information and the responses to inquiries should be associated with the claims file. 

5.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in May 2011.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

